 1
                                                                           JS-6
 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT

10        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION - LOS
                                 ANGELES
11

12
     SHERLENE A. TURNER, an                          Case No.: 2:18-cv-01323-AB-FFM
13   individual,
                                                     ORDER GRANTING JOINT
14                          Plaintiff,               STIPULATION TO DISMISS
                                                     CASE
15             vs.

16   FORD MOTOR COMPANY, A
     Delaware Corporation,
17
                            Defendant.
18

19

20
               Based on the Parties’ joint stipulation pursuant to Rule 41(a)(1)(A)(ii) of

21
     the FEDERAL RULES OF CIVIL PROCEDURE and good cause appearing, the

22
     Court GRANTS the joint stipulation. Accordingly, the Court DISMISSES with

23
     prejudice the Complaint as to all parties and claims. The Clerk of the Court shall

24
     terminate the case. IT IS SO ORDERED

25   Dated: June 12, 2019

26
                                                             United States District Judge
27
     AA\200408212.1

28                                                -1-
                                                  ORDER GRANTING JOINT STIPULATION TO DISMISS
                                                                          2:18-CV-01323-AB-FFM
